


Exhibit 10.2


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT AND APPLICABLE LAWS OR AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

NUVOX, INC.
JUNIOR DISCOUNT PREFERRED NOTE

$21,724,453.00 August 14, 2002


        NUVOX, INC., a Delaware corporation (the “Company”), having an address
at 16090 Swingley Ridge Road, Suite 500, Chesterfield, Missouri 63017,
Attention: Chief Financial Officer, Telecopier: (636) 757-0000, for value
received hereby promises to pay to CIT Lending Services Corporation, or its
registered assigns, at its address c/o The CIT Group, Inc. - Structured Finance
Group, 1 CIT Drive, Livingston, NJ 07039, Attention: Vice-President – Credit,
Telecopier: (973) 535-1816, or such other location as the Holder of this Note
may specify in writing from time to time, the sum of Twenty One Million Seven
Hundred Twenty Four Thousand Four Hundred Fifty Three Dollars ($21,724,453.00),
without interest, or such other amount as shall then equal the outstanding
principal amount hereof, as set forth below, on the earlier to occur of (i)
September 30, 2008, or (ii) when declared due and payable by the Holder upon the
occurrence of an Event of Default (as defined below). Payment for all amounts
due hereunder shall be made by wire transfer to the account designated by the
Holder.

        The following is a statement of the rights of the Holder of this Note
and the conditions to which this Note is subject, and to which the Holder
hereof, by the acceptance of this Note, agrees:

        1.      Definitions.    As used in this Note, the following terms,
unless the context otherwise requires, have the following meanings:

               (a)      “Accreted Value” means, for any date on which the Note
shall become due and payable, the amount calculated pursuant to (i), (ii),
(iii), (iv) or (v) below for each $1,000 principal amount at maturity of this
Note:

               (i)      if the date on which the Note becomes due and payable
occurs on one of the following dates (each an “Accrual Date”), the Accreted
Value will equal the amount set forth below for such Accrual Date:

Accrual Date Accreted Value September 30, 2002 $491.93 December 31, 2002 $506.69
March 31, 2003 $521.89 June 30, 2003 $537.55 September 30, 2003 $553.68 December
31, 2003 $570.29 March 31, 2004 $587.38 June 30, 2004 $605.02 September 30, 2004
$623.17


– 1 –

December 31, 2004 $641.86 March 31, 2005 $661.12 June 30, 2005 $680.95 September
30, 2005 $701.38 December 31, 2005 $722.42 March 31, 2006 $744.09 June 30, 2006
$766.42 September 30, 2006 $789.41 December 31, 2006 $813.09 March 31, 2007
$837.48 June 30, 2007 $862.61 September 30, 2007 $888.49 December 31, 2007
$915.14 March 31, 2008 $942.60 June 30, 2008 $970.87 September 30, 2008
$1,000.00

               (ii)      if the date on which the Note becomes due and payable
occurs before the first Accrual Date, the Accreted Value will equal the sum of
(a) $484.12 and (b) an amount equal to the product of (1) $7.81 and multiplied
by (2) a fraction, the numerator of which is the number of days from the date of
this Note to the date on which this Note becomes due and payable, using a
360-day year of twelve 30-day months, and the denominator of which is the number
of days between the date of this Note and September 30, 2002, using a 360-day
year of twelve 30-day months;

               (iii)      if the date on which the Note becomes due and payable
occurs between two Accrual Dates, the Accreted Value will equal the sum of (a)
the Accreted Value for the Accrual Date immediately preceding such date and (b)
an amount equal to the product of (1) the Accreted Value for the immediately
following Accrual Date less the Accreted Value for the immediately preceding
Accrual Date multiplied by (2) a fraction, the numerator of which is the number
of days from the immediately preceding the Accrual Date to the date on which the
Note becomes due and payable, using a 360-day year of twelve 30-day months, and
the denominator of which is 90;

               (iv)      if the date on which the Note becomes due and payable
occurs on or after the last Accrual Date, the Accreted Value will equal
$1,000.00; or

               (v)      if the date on which the Note becomes due and payable
occurs on or after a Dissolution Event, the Accreted Value will equal $1,000. A
“Dissolution Event” shall be deemed to have occurred in the event of any
liquidation, dissolution or winding up of the Company, whether voluntary or
involuntary, provided, however, that (1) any acquisition of the Company by means
of merger or other form of corporate reorganization in which outstanding shares
of the Company are exchanged for securities or other consideration issued, or
caused to be issued, by the acquiring corporation or its subsidiary or (2) any
sale or other disposition of all or substantially all of the assets of the
Company or sale or other disposition of all the outstanding stock of the
Company, shall not be treated as a liquidation, dissolution or winding up of the
Company.

               (b)      “Affiliate” means, as applied to any Person, any other
Person directly or indirectly controlling, controlled by or under direct common
control with, that Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or


– 2 –

indirectly, of the power to (i) vote ten percent or more of the securities
having ordinary voting power for the election of directors of such Person or
(ii) direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities or by contract or
otherwise.

               (c)      “Amended Certificate of Incorporation” means the Amended
and Restated Certificate of Incorporation of the Company, as amended from time
to time.

               (d)      “Board of Directors” means the Board of Directors of the
Company.

               (e)      “Breach Interest” means 2 1/2% per annum interest on the
Accreted Value of the Note as of the Day of Breach, which shall be calculated on
the basis of a 360 day year for actual days elapsed.

               (f)      “Chairman of the Board” means the Chairman of the Board
of Directors.

               (g)      “Charter” shall include the articles or certificate of
incorporation, statute, constitution, joint venture or partnership agreement or
articles or other organizational document of any Person other than an
individual, each as from time to time amended or modified and in the case of the
Company shall mean the Amended Certificate of Incorporation.

               (h)      “Code” shall mean the Internal Revenue Code of 1986, as
amended.

               (i)      “Company” includes any corporation or other entity that,
to the extent permitted by this Note, shall succeed to or assume the obligations
of the Company under this Note.

               (j)      “Day of Breach” shall have the meaning ascribed to it in
Section 8 of this Note.

               (k)      “Default Amount” shall have the meaning ascribed to it
in Section 9 of this Note.

               (l)      “Dissolution Event” shall have the meaning ascribed to
it in Section 1(a) of this Note.

               (m)      “Environmental Law” means any law, regulation or
ordinance relating to air or water quality, waste management, hazardous or toxic
substances or the protection of health or the environment.

               (n)      “ERISA” means the federal Employee Retirement Income
Security Act of 1974, any successor statute of similar import, and the rules and
regulations thereunder, collectively and as from time to time amended and in
effect.

               (o)      “ERISA Affiliate” means each business or entity which is
a member of a “controlled group of corporations,” under “common control” or a
member of an “affiliated service group” with the Company within the meaning of
Sections 414(b), (c) or (m) of the Code, or required to be aggregated with the
Company under Section 414(o) of the Code, or is under “common control” with the
Company, within the meaning of Section 4001(a)(14) of ERISA.

               (p)      “Event of Default” means the occurrence of any event
specified in Section 9 of this Note.

               (q)      “GAAP” means accounting principles generally accepted in
the United States of America which are (a) consistent with the principles
promulgated or adopted by the Financial Accounting


– 3 –

Standards Board and its predecessors, in effect from time to time and (b)
applied on a basis consistent with prior periods.

               (r)      “Guaranteed Pension Plan” means any employee pension
benefit plan within the meaning of § 3(2) of ERISA maintained or contributed to
by the Company or any ERISA Affiliate the benefits of which are guaranteed on
termination in full or in part by the PBGC pursuant to Title IV of ERISA, other
than a Multiemployer Plan.

               (s)      “Hazardous Materials” means, collectively, (i) any
petroleum or petroleum products, flammable explosives, radioactive materials,
friable asbestos, urea formaldehyde foam insulation, and transformers or other
equipment that contain dielectric fluid containing polychlorinated biphenyls
(PCBs), (ii) any chemicals or other materials or substances as included in the
definition of “hazardous substance,” “hazardous waste,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “contaminants,” “pollutants” or words of similar import
under any Environmental Law; and (iii) any other chemical or other material or
substance, exposure to which is now prohibited, limited or regulated under any
Environmental Law.

               (t)      “Holder” when the context refers to a holder of this
Note, means any person who shall at the time be the record holder of this Note.

               (u)      “Lien” means (i) any encumbrance, mortgage, pledge,
lien, charge or other security interest of any kind upon any Property, or upon
the income or profits therefrom; (i) any acquisition of or agreement to have an
option to acquire any Property or assets upon conditional sale or other title
retention agreement, device or arrangement (including a capitalized lease); or
(iii) any sale, assignment, pledge or other transfer for security by the Company
or any of its Subsidiaries of any accounts, general intangibles or chattel
paper, with or without recourse.

               (v)      “Majority Holders” means the holders of at least 66 2/3%
of the Series A Preferred Stock and, for this purpose, this Note shall be deemed
to be the equivalent of that number of shares of Series A Preferred Stock as is
equal to the quotient of the Accreted Value of this Note at the time divided by
$1.50.

               (w)      “Multiemployer Plan” means any multiemployer plan within
the meaning of §3(37) of ERISA maintained or contributed to by the Company or
any ERISA Affiliate.

               (x)      “Person” means an individual, partnership, corporation,
association, trust, joint venture, unincorporated organization, and any
government, governmental department or agency or political subdivision thereof.

               (y)      “Properties” means the assets and properties owned
and/or operated by the Company and/or its Subsidiaries.

               (z)      “Senior Indebtedness” shall have the meaning ascribed to
it in Section 5 of this Note.

             (aa)      “Series A Preferred Stock” means the shares of the
Company's $0.01 par value Series A Convertible Preferred Stock.

             (bb)      “Subsidiary” means any Person in which the Company shall
at the time own directly or indirectly through another Subsidiary at least a
majority of its outstanding capital stock (or other shares of beneficial
interest) entitled to vote generally.


– 4 –

        2.      Payment of Principal. Payments of principal on this Note are to
be made in lawful money of the United States of America.

        3.      Principal on the Note. The Company shall pay the principal
amount of $21,724,453.00 (or such lesser amount then outstanding) to the Holder
on September 30, 2008. This Note is issued to restructure $21,724,453.00 of
indebtedness of Gabriel Communications Finance Company, an indirect wholly-owned
subsidiary of the Company, outstanding under that certain Credit and Guaranty
Agreement dated as of October 31, 2000 among Gabriel Communications Finance
Company, as Borrower, the Company, as a Guarantor, Gabriel Communications
Properties, Inc., as a Guarantor, certain Subsidiaries of the Borrower, as
Guarantors, the Lenders party thereto from time to time, Goldman Sachs Credit
Partners L.P., as Sole Lead Arranger, Sole Book Runner and Syndication Agent,
Wachovia Bank, National Association (formerly known as First Union National
Bank), as Administrative Agent and Collateral Agent, Barclays Bank PLC, as
Documentation Agent, and CIT Lending Services Corporation, as Co-Documentation
Agent.

        4.      Representations and Warranties. (a) In order to induce the
Holder to accept this Note, the Company hereby represents and warrants as of the
date hereof that all of the representations and warranties contained in Section
4 of the Amended and Restated Credit and Guaranty Agreement, dated as of August
14, 2002 by and among the Company, and Gabriel Communications Finance Company,
as Borrowers, certain direct and indirect subsidiaries of Borrowers, CIT Lending
Services Corporation, as Lender, and General Electric Capital Corporation, as
Administrative Agent and Lender, are true and correct as of the date hereof.

               (b)      The execution, delivery and performance by the Company
of this Note (i) are within its corporate power and authority, (ii) have been
duly authorized by all necessary corporate, shareholder and other proceedings,
and (iii) do not conflict with or result in any breach of any provision of, or
result in the creation of any Lien upon any of the assets of the Company
pursuant to, the Amended Certificate of Incorporation or by-laws of the Company
or any law, regulation, order, judgment, writ, injunction, license, permit,
agreement or instrument, the non-compliance with which would materially
adversely affect the business, operations or financial condition of the Company.

               (c)      This Note constitutes the legally binding obligation of
the Company enforceable against it in accordance with the terms and provisions
hereof, except to the extent (i) such enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors' rights, and (ii) that the availability
of the remedy of specific performance or injunctive or other equitable relief is
sought to the discretion of the court before which any proceeding therefor may
by brought.

               (d)      The execution, delivery and performance by the Company
of this Note do not require the approval or consent of, or any filing with, any
governmental authority or agency or any other Person.

        5.      Subordination. The indebtedness evidenced by this Note is hereby
expressly subordinated, to the extent and in the manner hereinafter set forth.

               (a)      Senior Indebtedness. As used in this Note, the term
“Senior Indebtedness” shall mean the principal of and unpaid accrued interest on
all indebtedness of the Company to banks, commercial finance lenders, insurance
companies or other financial institutions (or affiliates thereof) regularly
engaged in the business of lending money, which is for money borrowed by the
Company (whether or not secured), and which is not expressly subordinated.


– 5 –

               (b)      Bankruptcy. If there should occur with respect to the
Company any receivership, insolvency, assignment for the benefit of creditors,
bankruptcy, dissolution, or liquidation, then (i) no amount shall be paid by the
Company in respect of the principal of this Note at the time outstanding, unless
and until the principal of and interest on the Senior Indebtedness then
outstanding shall be satisfied, and (ii) no claim or proof of claim shall be
filed with the Company by or on behalf of the Holder of this Note that shall
assert any right to receive any payments in respect of the principal of on this
Note, except subject to the satisfaction of the principal of and interest on all
of the Senior Indebtedness then outstanding.

               (c)      Liquidation, Sale or Winding up of the Business. If
there should occur any Dissolution Event, then this Note shall rank pari passu
in right of payment with the Series A Preferred Stock of the Company.

               (d) Effect of Subordination. Subject to the rights, if any, of
the holders of Senior Indebtedness under this Section 5 to receive cash,
securities or other properties otherwise payable or deliverable to the Holder of
this Note, nothing contained in this Section 5 shall impair, as between the
Company and the Holder, the obligation of the Company, subject to the terms and
conditions hereof, to pay to the Holder the principal hereof hereon as and when
the same become due and payable, or shall prevent the Holder of this Note, upon
default hereunder, from exercising all rights, powers and remedies otherwise
provided herein or by applicable law.

        6.      Prepayment. Except as provided in Section 9 hereof, the Company
may not be required to prepay this Note. However, upon three (3) days' prior
written notice to the Holder, the Company may at any time prepay in whole or in
part the Accreted Value of this Note without premium or penalty, provided that,
in the event of a prepayment at any time prior to August 13, 2003, the Company
shall pay the Holder the Accreted Value plus a prepayment fee in an amount equal
to the difference between the Accreted Value on August 13, 2003 and the Accreted
Value on the prepayment date. Upon the payment of the then Accreted Value of
this Note in its entirety, the Company's obligations hereunder shall be
satisfied and discharged in full.

        7.      Covenants of the Company. The Company covenants that, so long
this Note is outstanding, the Company will comply and will cause each of its
Subsidiaries to comply with the following provisions unless otherwise consented
to in writing by the Majority Holders:

               (a)      Records and Accounts. Each of the Company and its
Subsidiaries will keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with generally
accepted accounting principles and will maintain adequate accounts and reserves
for all taxes (including income taxes), all depreciation, depletion,
obsolescence and amortization of its Properties, all contingencies, and all
other reserves, all in accordance with GAAP.

               (b)      Corporate Existence; Subsidiaries; Maintenance of
Properties. The Company and its Subsidiaries will not engage in any business
other than providing telecommunications services and those businesses reasonably
ancillary thereto. Unless authorized by the Board of Directors each of the
Company and its Subsidiaries will (i) preserve and keep in full force and effect
its corporate existence, rights and franchises, and (ii) maintain all of its
Properties used or useful in the conduct of its business in good condition,
repair and working order (normal wear and tear excepted) and cause to be made
all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Company may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this Section 7 shall
prevent the Company or any of its Subsidiaries from discontinuing the operation
and maintenance of any of such Properties if such discontinuance is, in the
judgment of the Company, desirable in the conduct of such Person's business and
does not in the aggregate materially adversely affect the business of the
Company and its Subsidiaries taken as a whole.


– 6 –

               (c)      Insurance. Each of the Company and its Subsidiaries will
maintain with financially sound and reputable insurance companies, funds or
underwriters insurance of the kinds, covering the risks and in the relative
proportionate amounts which, in the judgment of the Board of Directors, are
usually carried by reasonable and prudent companies conducting businesses
similar to that of the Company and its Subsidiaries.

               (d)      Taxes and Claims. Each of the Company and its
Subsidiaries will pay and discharge, or cause to be paid and discharged, before
the same shall become overdue, all taxes, assessments and other governmental
charges imposed upon the Company and its Subsidiaries and their Properties,
sales and activities, or any part thereof, or upon the income or profits
therefrom, as well as all claims for labor, materials, or supplies, which if
unpaid might by law become a Lien upon any of their Properties; provided,
however, that any such tax, assessment, charge, levy or claim need not be paid
if the validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if the Company or any of its Subsidiaries shall have
set aside on its books adequate reserves with respect thereto; and provided,
further, that the Company and its Subsidiaries will pay or cause to be paid all
such taxes, assessments, charges, levies or claims forthwith upon the
commencement of foreclosure on any Lien which may have attached as security
therefor.

               (e)      Inspection of Properties and Books. Upon the request of
the Holder, the Company will furnish such information regarding the business,
affairs, prospects and financial condition of the Company and its Subsidiaries
as the Holder may reasonably request. Each of the Company and its Subsidiaries
shall permit the Holder, or any of its designated representatives, at its cost,
to visit and inspect any of the properties of the Company and its Subsidiaries,
to examine the books of account of the Company and its Subsidiaries (and to make
copies thereof and extracts therefrom), and to discuss the affairs, finances and
accounts of each of the Company and its Subsidiaries with, and to be advised as
to the same by, officers of such Persons, all at such reasonable times and
intervals as the Holder may reasonably request. At least three days prior to any
interview of an officer by the Holder, the chief executive officer of the
Company shall be notified of such interview and shall be invited to attend such
interview. Prior to making any such inspection or conducting any such
interviews, the Holder and its representatives who are making the inspection or
conducting the interviews shall execute confidentiality and non-disclosure
agreements reasonably acceptable to the Company and its counsel and such holder
and its counsel. As long as CIT Lending Services Corporation is the Holder of
this Note, it shall be entitled to have one representative attend meetings of
the Board of Directors as a non-voting observer. In connection therewith, the
Company shall provide such representative with a copy of all notices, minutes,
consents and other materials, financial or otherwise, which the Company provides
to members of its Board of Directors concurrently with the delivery of such
information to the members of its Board of Directors. Participation by such
observer in any meeting of the Board of Directors shall be at the reasonable
discretion of the Board of Directors. Any such observer may be excluded from all
or any portion of any meeting in which the Board of Directors is (i) considering
matters with respect to which such observer or any Affiliate of such observer
has a conflict of interest, (ii) when deemed reasonably advisable by the
Chairman of the Board and counsel for the Company to preserve an attorney-client
privilege or the confidentiality of any other significant matter, and (iii) when
the Board of Directors by majority vote otherwise resolves to conduct its
proceedings in executive session. The Company shall have no obligation to
reimburse the out-of-pocket expenses for such representative.


– 7 –

               (f)      Compliance with Laws, Contracts, Licenses and Permits.
The Company and each of its Subsidiaries will comply with (i) all applicable
laws and regulations, (ii) the provisions of its Charter and by-laws, (iii) all
agreements and instruments by which it or any of its Properties may be bound,
(iv) all applicable decrees, orders, and judgments and (v) all required
approvals, permits and licenses. If at any time while this Note is outstanding,
any authorization, consent, approval, permit or license from any officer, agency
or instrumentality of any government shall become necessary or required in order
that any of the Company or its Subsidiaries may lawfully fulfill any of its
obligations hereunder, each of the Company and its Subsidiaries will immediately
take or cause to be taken all reasonable steps within its power to obtain such
authorization, consent, approval, permit or license and furnish the Holder with
evidence thereof.

               (g)      Employee Benefit Plans. Neither of the Company nor any
ERISA Affiliate will:

         (i)     engage in any “prohibited transaction” within the meaning of
§406 of ERISA or §4975 of the Internal Revenue Code;


         (ii)     permit any Guaranteed Pension Plan to incur an “accumulated
funding deficiency,” as such term is defined in §302 of ERISA, whether or not
such deficiency is or may be waived;


         (iii)     fail to contribute to any Guaranteed Pension Plan to an
extent which, or terminate any Guaranteed Pension Plan in a manner which, could
result in the imposition of a lien or encumbrance on the assets of the Company
or any of its Subsidiaries pursuant to §302(f) or §4068 of ERISA; or


         (iv)     permit or take any action which would result in the aggregate
benefit liabilities (with the meaning of §4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such plans,
disregarding for this purpose the benefit liabilities and assets of any such
plan with assets in excess of benefit liabilities.


        The Company will (x) promptly upon filing the same with the Department
of Labor or the Internal Revenue Service, furnish to the Holder a copy of the
most recent actuarial statement required to be submitted under §103(d) of ERISA
and Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan and (y) promptly upon receipt or dispatch, furnish to
the Holder a copy of any notice, report or demand sent or received in respect of
a Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and
4068 of ERISA, or in respect of a Multiemployer Plan, under §§4041A, 4202, 4219,
4242 or 4245 of ERISA.

               (h)      Further Assurances. The Company and the Holder will
cooperate with each other and execute such further instruments and documents as
either of them shall reasonably request to carry out the transactions
contemplated by this Note.

               (i)      Notices of Events of Default. The Company will promptly
notify the Holder in writing of the occurrence of any Event of Default or if any
Person shall give any notice or take any other action in respect of a claimed
default (whether or not constituting an Event of Default) under any material
agreement to which the Company or any of its Subsidiaries is a party. The
Company also covenants and agrees to promptly provide the Holder with written
notice: (i) upon the Company or any of its Subsidiaries' obtaining knowledge of
any violation of any Environmental Law regarding the Property or the operations
of the Company or any of its Subsidiaries; (ii) upon the Company or any of its
Subsidiaries' obtaining knowledge of any potential or known release, or threat
of release, of any


– 8 –

Hazardous Materials at, from, or into the Property which it reports in writing
or is reportable by it in writing to any governmental authority; (iii) upon the
Company or any of its Subsidiaries' receipt of any notice of violation of any
Environmental Laws or of any release or threatened release of Hazardous
Materials at, from or into the Property, including a notice or claim of
liability or potential responsibility from any third party (including without
limitation any federal, state or local governmental officials) and including
notice of any formal inquiry, proceeding, demand, investigation or other action
with regard to (a) the Company, any of its Subsidiaries or any other Person's
operation of the Property or (b) contamination on, from or into the Property;
(iv) upon the Company or any of its Subsidiaries' receipt of notice of any
investigation or remediation of offsite locations at which the Company, any of
its Subsidiaries or any of their predecessors are alleged to have directly or
indirectly disposed of Hazardous Materials; or (v) upon the Company or any of
its Subsidiaries' obtaining knowledge that any expense or loss has been incurred
by such governmental authority in connection with the assessment, containment,
removal or remediation of any Hazardous Materials with respect to which the
Company or any of its Subsidiaries may be liable or for which a Lien may be
imposed on the Property.

               (j)      Response Actions. The Company covenants and agrees that
if any release or disposal of Hazardous Materials shall occur or shall have
occurred on its Property, the Company will cause the prompt containment and
removal of such Hazardous Materials and remediation of the Property as necessary
to comply in all material respects with all Environmental Laws or to preserve in
all material respects the value of the Property.

               (k)      Annual Statements. As soon as available and in any event
within 90 days after the close of each fiscal year of the Company commencing
with the fiscal year ending December 31, 2002, the Company will deliver to the
Holder: (i) an audited consolidated balance sheet and statement of income and
retained earnings and of cash flows of the Company and its Subsidiaries audited
to the extent so required by any “big four” independent public accounting firm,
as selected by the Company, and (ii) consolidated internal unaudited balance
sheets and statements of income and retained earnings and of cash flows of each
Subsidiary of the Company, in each case showing the financial condition of the
Company and/or each Subsidiary of the Company as of the close of such fiscal
year and the results of the Company's and/or such Subsidiary's operations during
such fiscal year, all on a consolidated basis, and setting forth in comparative
form the comparable statements for the previous fiscal year, if any. Each of the
audited financial statements delivered hereunder shall be certified by such
accounting firm to have been prepared in accordance with GAAP consistently
applied, accompanied by the written statement of such firm to the effect that
such firm does not know of the existence of any Event of Default, or if such
firm shall have obtained knowledge of any Event of Default, setting forth the
nature thereof.

               (l)      Monthly Statements. Within 45 days after the end of each
month commencing with the month ending August 31, 2002, the Company will deliver
to the Holder a consolidated internal, unaudited balance sheet and statement of
income and retained earnings and of cash flows of the Company as of the end of
each such month, including a comparison of such financial statements to the
annual operating budget and projected monthly balance sheets and statements of
income delivered pursuant to Section 7(m) hereof and certified by the chief
financial officer of the Company to be true and correct to the best of his or
her knowledge and to have been prepared in accordance with GAAP consistently
applied (other than such footnotes which may be required by GAAP), subject to
normal year-end adjustments.

               (m)      Other Financial Information. The Company will deliver to
the Holder within 30 days prior to the commencement of each fiscal year, (i) an
annual operating budget and projected monthly balance sheets and statements of
income, (ii) as soon as practical after preparation thereof, complete and
correct copies of all quarterly or annual budgetary analyses or forecasts of the
Company and its


– 9 –

Subsidiaries (if any) prepared by management for the use of the Board of
Directors and (iii) updated five-year projections of the Company and its
Subsidiaries (if any) prepared by management for the use of the Board of
Directors. Promptly after the receipt thereof, the Company will provide to the
Holder copies of any reports as to adequacies in accounting controls submitted
by independent accountants with respect to the Company and its Subsidiaries.

               (n)      Officer's Certificates. Together with delivery of
consolidated financial statements of the Company pursuant to Section 7(l) above,
the Company shall deliver to the Holder a certificate of the chief financial
officer of the Company, to the effect that such officer has caused the
provisions of this Note to be reviewed and has no knowledge of any Event of
Default, or if such officer has such knowledge, specifying such Event of Default
and the nature thereof, and what action the Company has taken, is taking or
proposes to take with respect thereto.

               (o)      Notice of Litigation, Defaults, Etc. The Company will
promptly give notice to the Holder of any litigation or any administrative
proceeding to which the Company or any of its Subsidiaries may hereafter become
a party which, after giving effect to applicable insurance, may reasonably be
expected to result in any adverse change in the business, assets, prospects or
financial condition of the Company and its Subsidiaries taken as a whole.
Forthwith upon any officer of the Company obtaining knowledge of any Event of
Default hereunder or any default or event of default under any agreement
relating to any indebtedness of the Company or any of its Subsidiaries for
borrowed money, the Company will furnish a notice specifying the nature and
period of existence thereof and what action the Company or any of its
Subsidiaries has taken, is taking or proposes to take with respect thereto.

        8.      Breach of Covenants. In the event the Company shall fail in any
material respect to perform or observe any of the covenants to be performed or
observed by it under Section 7 of this Note (except to the extent such failure
is attributable to actions of the Holder), and such failure continues for a
period of thirty (30) days after written notice thereof has been given to the
Company by the Holder (the “Day of Breach”), the Company shall pay the Holder
Breach Interest from the Day of Breach until the earlier of (i) the date such
breach is cured, or (ii) the date the Holder waives, in writing, the breach of
such covenant. Such Breach Interest shall be due and payable upon the earlier of
(i) September 30, 2008, (ii) the date this Note becomes due and payable pursuant
to Section 9 of this Note, or (iii) the date the Company pays this Note in full
pursuant to Section 6 of this Note.

        9.      Events of Default. If any of the events specified in this
Section 9 shall occur (herein individually referred to as an “Event of
Default”), the Holder of the Note may, so long as such condition exists, declare
the Default Amount (as defined below) of this Note immediately due and payable,
by notice in writing to the Company:

               (a)      Failure to make payment of the principal of this Note on
the date such payment becomes due and payable; or

               (b)      the Company or any of its Subsidiaries shall:

         (i)     commence a voluntary case under Title 11 of the United States
Bankruptcy Code as from time to time in effect, or authorize, by appropriate
proceedings of its board of directors or other governing body, the commencement
of such a voluntary case;


         (ii)     have filed against it a petition commencing an involuntary
case under said Title 11 and such petition shall not have been dismissed or
stayed within 60 days;



– 10 –

         (iii)     seek relief as a debtor under any applicable law, other than
said Title 11, of any jurisdiction relating to the liquidation or reorganization
of debtors or to the modification or alteration of the rights of creditors, or
consent to or acquiesce in such relief;


         (iv)     have entered against it an order by a court of competent
jurisdiction (x) finding it to be bankrupt or insolvent, (y) ordering or
approving its liquidation, reorganization or any modification or alteration of
the rights of its creditors, or (z) assuming custody of, or appointing a
receiver or other custodian for, all or a substantial part of its property;
which order shall not be vacated, denied, set aside, or stayed within 60 days
from the date of entry; or


         (v)     make an assignment of all or a substantial part of its Property
for the benefit of, or enter into a composition with, its creditors, or appoint
or consent to the appointment of a receiver or other custodian for all or a
substantial part of its Property.

        Until and including September 30, 2008, the amount payable by the
Company in respect of this Note as of any particular date of acceleration of the
principal balance hereof as a result of the occurrence of an Event of Default
(the “Default Amount”) shall equal the then Accreted Value of this Note. On and
after September 30, 2008, the Default Amount in respect of this Note shall equal
100% of the principal amount of this Note, and interest shall accrue thereafter
at the rate of 15% per annum. Upon payment of the Default Amount so declared due
and payable, together with any additional interest as provided in the preceding
sentence, all of the Company’s obligations in respect of the payment of the
principal of the Note shall terminate.

        10.      Assignment. The Holder may freely assign and delegate its
rights and obligations under this Note to any commercial bank, insurance
company, investment or mutual fund or other entity or trust that is an
"accredited investor" (as defined in Regulation D under the Securities act of
1933) and which extends credit or buys loans as one of its customary businesses;
provided, however, that unless an Event of Default shall have occurred and be
continuing, (i) no competitor of the Company may be an assignee of this Note,
and (ii) the prior written consent of the Company, not to be unreasonably
withheld, shall be required prior to the assignment of this Note to Goldman
Sachs Credit Partners, L.P. or Wachovia Bank, National Association or any of
their respective Affiliates. The Company's rights and obligations hereunder and
any interest therein may not be assigned or delegated by the Company without the
prior written consent of the Note Holder, except that the Company may effect the
assignment of this Note to any Person who shall be the successor to the Company
as a result of any merger transaction or the sale of all or substantially all of
the assets or capital stock of the Company to the extent permitted under the
Credit Agreement referred to in Section 4(a) of this Note. The Holder agrees to
cooperate with the Company in order to effect, to the extent permitted under the
Credit Agreement referred to in Section 4(a) of this Note, the assignment of
this Note to any successor by merger to the Company or to the purchaser of all
or substantially all of the assets or capital stock of the Company.

        11.      Waiver and Amendment. Any provision of this Note may be
amended, waived or modified upon the written consent of the Company and the
Holder.

        12.      Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if personally delivered or if faxed with confirmation of receipt by
telephone or if telegraphed or mailed by registered or certified mail, postage
prepaid, at the respective addresses of the parties as set forth above. Any
party hereto may by notice so given change its address for future notice
hereunder. Notice shall conclusively be deemed to have been given when
personally delivered, faxed, or when deposited in the mail or telegraphed in the
manner set forth above and shall be deemed to have been received when delivered.


– 11 –

        13.      Governing Law. THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK) WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF, EXCEPT AS TO
MATTERS OF CORPORATE GOVERNANCE, WHICH SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE JURISDICTION OF INCORPORATION OR
ORGANIZATION OF THE SUBJECT PERSON.

        14.      Consent to Jurisdiction. ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST THE COMPANY OR THE HOLDER ARISING OUT OF OR RELATING HERETO OR ANY OF
THE COMPANY'S OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING OR ACCEPTING THIS NOTE, EACH OF THE COMPANY AND THE
HOLDER, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS AND ANY APPELLATE COURTS THEREFROM); (b) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY OR LENDER, AS THE CASE MAY BE, AT ITS
ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 12; (d) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER
THE COMPANY OR HOLDER, AS THE CASE MAY BE, IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (e) AGREES THAT EACH OF THE COMPANY AND THE HOLDER RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST THE OTHER PARTY HERETO IN THE COURTS OF ANY OTHER JURISDICTION.

        15.      Waiver of Jury Trial. EACH OF THE COMPANY AND THE HOLDER HEREOF
HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP
THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN EXECUTING AND DELIVERING AND ACCEPTING DELIVERY OF THIS NOTE, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES


– 12 –

ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 15
AND EXECUTED BY EACH OF THE COMPANY AND THE HOLDER HEREOF), AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOAN MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

         16.      Heading; References. Section headings herein are included
herein for convenience of reference only and shall not constitute a part hereof
for any other purpose or be given any substantive effect. Except where otherwise
indicated, all references herein to Sections refer to Sections hereof.








– 13 –

        IN WITNESS WHEREOF, the Company has caused this Note to be issued as of
the date first above written.

  NUVOX, INC.



  By: /s/ John P. Denneen

--------------------------------------------------------------------------------

  Name: John P. Denneen
Title:  Executive Vice President










– 14 –